February 8, 1993
                  UNITED STATES COURT OF APPEALS
                      For The First Circuit

                                             

No. 92-1920

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         PAUL J. SAVOIE,

                      Defendant, Appellant.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF RHODE ISLAND

           [Hon. Francis J. Boyle, U.S. District Judge]
                                                      

                                             

                              Before

                       Breyer, Chief Judge,
                                          

                  Aldrich, Senior Circuit Judge,
                                               

                    and Selya, Circuit Judge.
                                            

                                             

     Robert B. Mann, with whom Mann & Mitchell was on  brief, for
                                              
appellant.
     Edwin J. Gale, First  Assistant United States Attorney, with
                  
whom Lincoln C. Almond, United States Attorney, was on brief, for
                      
the United States.

                                              

                         February 8, 1993

                                              

          SELYA, Circuit Judge.  We consider today a golconda  of
          SELYA, Circuit Judge.
                              

challenges  mined  by defendant-appellant  Paul  J.  Savoie in  a

relentless  effort  to  ameliorate  a  sentence  imposed  in  the

district  court.  Concluding, as we do, that appellant is digging

in barren soil, we affirm the judgment below.

I.  BACKGROUND

          For several years, appellant led a  double life.  While

serving  as a  policy adviser  to the  mayor of  Pawtucket, Rhode

Island, he was also part of a trio of high-ranking city officials

who  systematically  exploited  the  public  trust  for  personal

profit.  The other  two members of the tarnished troika  were the

mayor, Brian Sarault, see  United States v. Sarault, 975  F.2d 17
                                                   

(1st  Cir. 1992),  and the  acting public  works  director, Louis

Simon.    Because  of  the  extensive  range  and  reach  of  the

triumvirate's  illegal  activities,  we  abjure  any  attempt  to

describe the plot  at this juncture.  We will,  however, refer to

certain  relevant  outrages in  connection  with  our canvass  of

appellant's arguments on appeal.

          Savoie  eventually  pleaded  guilty  to  one  count  of

racketeering, see 18 U.S.C.    1962(c) (1988), and two  counts of
                 

extortion,  see 18  U.S.C.    1951 (1988).1   At  sentencing, the
               

district court reviewed the presentence investigation report (PSI

Report), appellant's objections thereto, and transcripts of grand

                    

     1The other twenty-seven counts in the  indictment, including
numerous  charges of  attempted extortion,  conspiracy to  commit
extortion, and  receiving bribes, were dismissed  by agreement at
the time of sentencing.

                                2

jury testimony  furnished by the government.   Appellant chose to

present  no independent  evidence (although  he did  rely on  his

description of  the offense as  related to the  probation officer

and incorporated in the PSI Report).

          For the most part, the  district court adopted the  PSI

Report's suggested findings.   The court calculated the guideline

sentencing range (GSR) at 41-51 months (offense level 22/criminal

history  category I) and imposed an incarcerative sentence at the

top of  the range.  The  court also imposed a  three-year term of

supervised  release,  a  $7,500   fine,  a  $150  special  felony

assessment, and  150 hours  of community  service.   Finally, the

court   ordered  Savoie  to  make  restitution   in  the  sum  of

$93,476.67.  This appeal followed.

II.  DISCUSSION

          We  have grouped  appellant's  myriad complaints  under

four headings.  We discuss them sequentially.

             A.  The Role-in-the-Offense Adjustment.
                                                   

          The sentencing guidelines  mandate a three-level upward

adjustment if  "the defendant was a  manager or supervisor .  . .

and the criminal  activity involved five or  more participants or

was  otherwise  extensive."   U.S.S.G.     3B1.1(b) (Nov.  1991).

Appellant claims that the district court erred in relying on this

proviso.   In  this case,  the  criminal activity  was  extensive

enough to satisfy the  guideline.  The only cognizable  question,

then, is whether the  sentencing court erred in  determining that

appellant was  a manager or  supervisor of the  ring.  Where,  as

                                3

here,  the sentencing  court's decision  to apply  a role-in-the-

offense adjustment is factbound, we review the determination only

for clear  error.  See  United States v.  Dietz, 950 F.2d  50, 52
                                               

(1st Cir. 1991); United States v. Diaz-Villafane, 874 F.2d 43, 48
                                                

(1st Cir.), cert. denied, 493 U.S. 862 (1989).
                        

          In  making  a  role-in-the-offense  determination,  the

sentencing court need not  wear blinders but may look  beyond the

count  of conviction  to the  whole  of the  defendant's relevant

conduct.   See United States  v. Ruiz-Batista, 956  F.2d 351, 353
                                             

(1st  Cir.),  cert.  denied, 113  S.  Ct.  105  (1992); see  also
                                                                 

U.S.S.G.  Ch. 3,  Pt.B, intro.  comment.   Managerial status  may

attach if there is  evidence that a defendant, in  committing the

crime, exercised  control over, or was  otherwise responsible for

overseeing  the activities of, at  least one other  person.  See,
                                                                

e.g.,  United States  v. Veilleux,  949 F.2d  522, 524  (1st Cir.
                                 

1991);  United States  v. Akitoye,  923 F.2d  221, 227  (1st Cir.
                                 

1991);  United States v. Fuller, 897 F.2d 1217, 1220-21 (1st Cir.
                               

1990).   The evidence of  such control need  not be direct.   See
                                                                 

Diaz-Villafane,  874  F.2d  at  48  (observing  that  felons  are
              

"unlikely  to   make  much   use  of  position   descriptions  or

organizational  charts").     Where  numerous   participants  are

involved, or  the criminal  activity is otherwise  extensive, the

court must often make  hierarchical distinctions between those at

the  very  top  of the  criminal  enterprise  (the  organizers or

leaders)  and   those  who,  while  in   positions  of  executive

authority,   are  lower  on  the  totem  pole  (the  managers  or

                                4

supervisors).   In making such fine distinctions,  the indicia of

executive status include  such things as the  defendant's role in

recruiting accomplices, the degree  and nature of the defendant's

participation  in  planning  and  implementing  the offense,  the

defendant's   exercise  of  decisionmaking   authority,  and  the

defendant's  level of remuneration relative to other participants

(including the  presence or absence of a claimed right to a share

of  the crime's fruits).   See U.S.S.G.    3B1.1, comment. (n.3);
                              

see also United  States v. Sostre,  967 F.2d 728,  733 (1st  Cir.
                                 

1992);  United States  v. Panet-Collazo, 960  F.2d 256,  261 (1st
                                       

Cir.), cert. denied, 113 S. Ct. 220 (1992).
                   

          Here,  the record is fairly bursting  at the seams with

evidence  buttressing the  inference  of managerial  status.   In

addition to  extorting funds himself, appellant used internuncios

(e.g., Joseph Stifano, Robert Langlois) as conduits for obtaining
     

bribes;2 manipulated Pawtucket's highway  director (Ron Lieto) in

order  to extract  free services  for  himself from  a contractor

doing business with  the City; gave occasional  directions to his

fellow triumvir, Louis  Simon; and, in  general, as the  district

judge  aptly put  it,  "made some  rather significant  decisions,

including the decision of  how much [would be demanded]  and from

whom [it would be extorted]."

          We are  completely unmoved by appellant's  plea that he

                    

     2The RICO count to which appellant pleaded described twenty-
four separate  racketeering acts.   Act No.  17, described  infra
                                                                 
note  6,  is  an excellent  example  of  how  appellant used  go-
betweens.

                                5

was merely a footsoldier  in Mayor Sarault's iniquitous army.   A

defendant  need not be the  highest ranking member  of a criminal

troupe in  order  to be  a manager  or supervisor.   Indeed,  the

applicable  guideline provision  stresses  that  managerial  role

adjustments,  as  opposed  to  other  upward  role-in-the-offense

adjustments,   apply   to  defendants   who   were  managers   or

supervisors,  but  not organizers  or  leaders.   See  U.S.S.G.  
                                                     

3B1.1(b).  In  other words, Sarault's acknowledged status  as the

commander-in-chief  is not  in  any sense  inconsistent with  the

court's finding that  appellant was his  lieutenant.  See,  e.g.,
                                                                

United States v.  Iguaran-Palmar, 926  F.2d 7, 10  n.1 (1st  Cir.
                                

1991).

          We  will not  paint the  lily.   Appellant was  a prime

mover in a pervasive pattern of municipal  corruption lasting for

several years.  He  gave orders, participated in setting  policy,

made decisions, and shared handsomely in the booty.  The evidence

here is  more  than sufficient  to  ground the  district  court's

finding that appellant served the  ring in a managerial capacity.

See  United States v. St. Cyr, 977  F.2d 698, 706 (1st Cir. 1992)
                             

(holding  that "when there are two plausible views of the record,

the sentencing  court's  adoption  of  one such  view  cannot  be

clearly  erroneous"); Diaz-Villafane,  874 F.2d  at 49  (similar;
                                    

discussing role-in-the-offense adjustments).

                    B.  The Restitution Order.
                                             

          As part of  the Victim  and Witness  Protection Act  of

1982 (VWPA),  Congress authorized  district courts to  order that

                                6

convicted defendants make restitution to victims.  See 18  U.S.C.
                                                      

     3556,  3663,  3664  (1988  &  Supp.  1990).3    The  federal

sentencing  guidelines  themselves require  such  orders  in many

circumstances.    See U.S.S.G.    5E1.1.    In this  instance the
                     

district  court  ordered  restitution,  directing  that appellant

repay,  in  installments,  a  total of  $93,476.67.4    Appellant

attacks the order on three grounds.  He is shooting blanks.

          1.    The Computation.    The  VWPA  provides that,  in
          1.    The Computation.
                               

determining  the  size  of  a restitution  order,  a  court  must

consider, among  other things, "the amount of  the loss sustained

by any victim as a result of the offense."  18 U.S.C.    3664(a).

When  this amount is disputed, the government bears the burden of

establishing  it  by a  preponderance of  the  evidence.   See 18
                                                              

U.S.C.    3664(d).   Because  a determination  of victim  loss is

fact-intensive,  we review it only  for clear error.   See United
                                                                 

States v. Teehee, 893 F.2d 271, 273-75 (10th Cir. 1990).
                

          The  law cannot  be blind  to  the fact  that criminals

rarely keep detailed records of their lawless dealings, totalling

up  every column  and  accounting for  every misbegotten  dollar.

Hence, the preponderance standard must be applied in a practical,

common-sense   way.    So  long  as   the  basis  for  reasonable

approximation  is  at  hand,   difficulties  in  achieving  exact

                    

     3Until November 1, 1986, the last two of these sections were
codified at 18 U.S.C.    3579 & 3580, respectively.

     4Of  this amount, $89,876.67  represented restitution to the
City of Pawtucket while  the remainder represented restitution to
other victims.  Savoie does not challenge the latter component of
the restitution order.

                                7

measurements  will  not  preclude  a trial  court  from  ordering

restitution.  See United  States v. Hand, 863 F.2d 1100, 1104 (3d
                                        

Cir. 1988);  see also S. Rep.  No. 532, 97th Cong.,  2d Sess. 31,
                     

reprinted in 1982 U.S.C.C.A.N. 2515, 2537 (explaining that "where
            

the  precise amount owed  is difficult  to determine,  [the VWPA]

authorizes  the  court   to  reach  an   expeditious,  reasonable

determination   of   appropriate    restitution   by    resolving

uncertainties  with  a  view  toward achieving  fairness  to  the

victim").

          In this case,  appellant contends that the  restitution

order is invalid because the  court's recapitulation of losses to

victims lacks  an adequate evidentiary foundation.   We disagree.

The  racketeering  count   to  which  appellant   pleaded  guilty

enumerated  twenty-four racketeering  acts.   The  computation of

victim  loss   followed  this   roadmap.    The   district  court

scrutinized  transcripts  of  grand jury  testimony  designed  to

document  the aggregate amount of money involved in each episode.

The  court then attempted to  ascertain how much  of the extorted

money appellant pocketed.5

          To be sure,  reconstructing the tally was  not a black-

and-white proposition.  There were points at which the guideposts

became blurred and shadings  of gray emerged   but on  the whole,

the  available  evidence  was adequate  to  the  task.   In  some

instances, there were  specific percentages or amounts  described

                    

     5We  take  no  view  on  whether,  in  these  circumstances,
restitution  was necessarily  limited  to what  appellant himself
pocketed.

                                8

in the testimony.   In other  instances, the court's  calculation

rested  on  testimony  establishing  the  coconspirators' general

intent  about how  the  spoils  should  be  divided.    In  every

instance, the record  contained, at a  bare minimum, a  plausible

basis   on   which   to   predicate   reasonable   estimates   or

approximations.  No more was exigible.

          Given  the  district  court's   meticulous,  act-by-act

reconstruction of  the amounts extorted, and  the court's founded

estimates of the sums  retained by appellant, we cannot  say that

the court erred in compiling the overall loss amount.6

                    

     6While a complete catalog  of record support for  the victim
loss   calculation  would   trespass   unduly  on   the  reader's
indulgence, we sketch, by way of representative illustration, the
evidence relating to two racketeering acts.

          A.   Act No.  15.  A vendor  testified before the grand
          A.   Act No.  15.
                          
jury that he  paid appellant a  ten percent cash kickback  on all
sales  his company made to  the City.   The vendor reported gross
sales  to  the City  of $6,043.62  in  1988, $34,313.53  in 1989,
$40,518.91 in 1990, and  $27,459.85 in 1991.  Because  he stopped
making payments after Sarault  was arrested in June of  1991, the
vendor  estimated that the  kickbacks for that  year were roughly
equivalent  to  five percent  of  annual sales.    This evidence,
coupled with the eminently reasonable assumption that the amounts
in  question  could  otherwise  have  been  subtracted  from  the
inflated prices charged to  the City, provides sufficient support
for  the district  court's $9,460  victim loss calculation.   The
record  also supports  a conclusion  that appellant  retained one
hundred  percent of these kickbacks.   The vendor  stated that he
paid  the money to Savoie, and  other testimony indicates, unlike
in other  instances, that  neither Sarault nor  Simon received  a
dime.

          B.   Act No.  17.  Langlois  told the  grand jury  that
          B.   Act No.  17.
                          
appellant asked  him to relay a  message to a  property owner who
wanted a zoning variance.   The message, in  brief, was that  the
owner's "problem"  could be  solved if  the wheels  of government
were  lubricated to the  tune of $5,000.   The owner accepted the
offer, received  the variance, and  paid the  bribe to  Langlois.
Langlois then brought the money to appellant.  Because one of the
ringleaders told the grand jury that "Paul [Savoie] normally took

                                9

          2.  Ability to Pay.  In fashioning a restitution order,
          2.  Ability to Pay.
                            

a sentencing court does not function merely as a type of judicial

abacus,  toting  up  the amount  of  loss  and  writing down  the

appropriate  figure.   The court  must also "consider  . .  . the

financial  resources of  the defendant,  the financial  needs and

earning ability of the  defendant and the defendant's dependents,

and  such  other factors  as the  court  deems appropriate."   18

U.S.C.   3664(a).   Noting that the court below  made no specific

findings with  regard to these considerations,  appellant asserts

that the restitution  order must fall.   We review this  claim of

legal error de novo.  See St. Cyr, 977 F.2d at 701.
                                 

          There has been considerable  debate over when, if ever,

the  VWPA  may  require  a  restitution-ordering  court  to  make

explicit  findings concerning a  defendant's financial condition.

At least four circuits  have held that specific findings  are not

required  in  this  general  context.     See  United  States  v.
                                                             

Cannizzaro,  871 F.2d 809,  810-12 (9th Cir.),  cert. denied, 493
                                                            

U.S. 895 (1989);  United States  v. Mahoney, 859  F.2d 47,  49-50
                                           

(7th Cir. 1988); United States v. Purther, 823 F.2d 965, 969 (6th
                                         

Cir. 1987);  United States v. Golomb, 811  F.2d 787, 791 (2d Cir.
                                    

1987).   Five other  circuits, invoking supervisory  powers, have

told  district courts that specific  findings are often needed to

facilitate  appellate review.   See United  States v.  Owens, 901
                                                            

F.2d 1457, 1459-60 (8th  Cir. 1990);  United States  v. Hairston,
                                                                

                    

from 20 [percent]  to a third"  of the payoffs  for himself,  the
district court's finding that appellant received $1,000 from this
act had a sufficient evidentiary predicate.

                                10

888  F.2d 1349,  1352-53  (11th Cir.  1989);   United  States  v.
                                                             

Patterson, 837 F.2d 182,  183-84 (5th Cir. 1988);   United States
                                                                 

v. Bruchey, 810 F.2d 456,  459 (4th Cir. 1987); United States  v.
                                                             

Palma, 760  F.2d 475,  480  (3d Cir.  1985).7   We  have not  yet
     

spoken to this question.

          To  resolve this  appeal, we  must take only  one small

step along the path.  We rule that a district judge need not make

open-court  findings  on the  statutory  factors  when issuing  a

restitution  order so long as  the record on  appeal reveals that

the judge made implicit  findings or otherwise adequately evinced

his consideration of those  factors.  After all, the  VWPA itself

demands  no more  than  that the  district  court "consider"  the

factors  enumerated therein.  18  U.S.C.   3664(a).   The statute

makes no mention of  mandatory findings   a circumstance  that we

believe is consistent with Congress's stated desire not unduly to

complicate or  prolong the sentencing process  through the VWPA's

restitutionary  provisions.  See  18 U.S.C.    3663(d).  Whatever
                                

may be the rule in a more extreme case   a matter on which  we do

not opine    we believe that  the absence of express  findings is

not fatal in cases in which the record clearly indicates that the

                    

     7The Tenth  Circuit has  sent mixed  signals on this  issue.
After initially  favoring explicit findings, the  court has since
repudiated  the need for such findings and stated that a district
judge only  need consider  the  defendant's financial  condition.
Compare  United States v. Hill,  798 F.2d 402,  406-07 (10th Cir.
                              
1986)  (requiring   specific  findings)  with  United  States  v.
                                                             
Morrison, 938 F.2d  168, 171-72 (10th  Cir. 1991) (not  requiring
        
specific  findings) and United States v. Rogat, 924 F.2d 983 F.2d
                                              
983,  986 (10th  Cir.)  (same), cert.  denied,  111 S.  Ct.  1637
                                             
(1991).

                                11

court gave thought to the requisite factors.

          Here,  we  are  satisfied  that the  court  below  duly

considered the  statutory factors.   The PSI  Report contained  a

lengthy  discussion  of  them.   The  district  court  explicitly

adopted  the PSI  Report's  findings and,  despite the  statutory

burden  placed upon him, see 18 U.S.C.   3664(d), appellant never
                            

offered   evidence  suggesting   that  his   financial  condition

constituted a  barrier to  effecting full restitution.   Finally,

the  information  in  the  record   does  not  suggest  that  the

restitution order, payable in installments, is beyond appellant's

reach, given his accessible assets and earning capacity.  In such

circumstances,  there is no basis for  assuming that the district

court  ignored   the  statutory   mandate  by  failing   to  mull

appellant's financial situation.

          3.   The  Civil  Settlement.   The  VWPA provides  that
          3.   The  Civil  Settlement.
                                     

courts "shall not impose  restitution with respect to a  loss for

which the victim has received or is to receive compensation."  18

U.S.C.   3663(e)(1).  On July  24, 1992, three days before he was

sentenced,  appellant  signed  an  agreement  with  the  City  of

Pawtucket, settling Pawtucket's  claims against him  for $52,000,

payable over  time.  Appellant  asserts that by  negotiating this

settlement he effectively  fulfilled (or, at least, set a ceiling

on) his restitutionary obligations vis-a-vis  Pawtucket's losses.

We  afford  plenary  review  to  the  web  of  essentially  legal

questions surrounding the settlement agreement's effect.  See St.
                                                                 

Cyr, 977 F.2d at 701.
   

                                12

          At the outset, we  remark that the settlement agreement

upon which  appellant relies is  a particularly poor  vehicle for

conferring special treatment:  its scope is limited; its language

skirts  any  admission of  responsibility;8  and  the promise  it

memorializes is, at  present, no  more than that    an  executory

promise to pay.   No money has yet changed  hands and the planned

future payments extend over a protracted period.

          Beyond these  infirmities, the sockdolager is  that the

settlement between  Savoie and the City  concerns potential civil

liability.  But, the sort of  restitution imposed below is not  a

civil  affair; it is a  criminal penalty meant  to have deterrent

and  rehabilitative effects.  See Kelly v. Robinson, 479 U.S. 36,
                                                   

49  & n.10 (1986).  Private parties  cannot simply agree to waive

the  application of a criminal statute.  See, e.g., Hairston, 888
                                                            

F.2d 1153  (holding that a  civil settlement did  not necessarily

preclude a restitution  order under  the VWPA  because the  penal

purpose of that act was not a litigated issue in the civil case);

United States v. Rico Indus.,  Inc., 854 F.2d 710, 715  (5th Cir.
                                   

1988) (similar), cert. denied, 489 U.S. 1078 (1989).  Because the
                             

law will  not tolerate privately  negotiated end runs  around the

criminal  justice system,  we reject  appellant's claim  that the

district court could no longer order him to make restitution.  At

                    

     8By its terms, the settlement is restricted to claims by the
City  arising out  of  "extortion by  Louis  Simon and  Brian  J.
Sarault."  The  agreement recites  that appellant "denies  . .  .
liability and disputes the  legal effect of the  alleged events."
In  turn,  the City  agrees  that the  settlement  "is not  to be
construed as an admission  of responsibility on the part  of Paul
Savoie."

                                13

the  same time  and for  the same  reason, we  reject appellant's

related claim  that the  settlement figure  capped the  amount of

restitution that could be ordered.

          Appellant  also contends  that  the  settlement  amount

should  at least have been  set off against  the district court's

restitution   figure.     The  statute  itself   dispatches  this

contention.   The VWPA  contemplates setting off  amounts already

paid under a restitution order against amounts later recovered in

civil  proceedings.   See 18 U.S.C.    3663(e)(2).   There  is no
                         

mention  of setoffs operating in the opposite direction.  What is

more, the setoff  provision is based upon  actual payments rather

than promises to pay at some future date(s).

          We  have said  enough.   In the  circumstances  of this

case, appellant has failed to prove that the restitution order is

"with respect to  a loss for which the victim  has received or is

to receive compensation."  18 U.S.C.   3663(e)(1).  The order may

stand.9

                          C.  The Fine.
                                      

          Appellant's  next  foray  implicates  the  fine  levied

against  him.   He asseverates  that, in  imposing the  fine, the

district  court shirked  its  statutory duty.   Appellate  courts

review the imposition of fines under the sentencing guidelines by

resort  to an abuse-of-discretion  rubric.  See  United States v.
                                                              

                    

     9This  is not to say,  however, that appellant  must pay the
piper twice.  We see no reason why, in the  circumstances of this
case, any payments made  under the restitution order, so  long as
destined for the City  of Pawtucket, should not also  be credited
against appellant's liability under the settlement agreement.

                                14

Rivera,  971 F.2d  876,  895 (2d  Cir.  1992); United  States  v.
                                                             

Washington-Williams,  945 F.2d  325, 326  (10th Cir.  1991).   We
                   

discern no abuse here.10  

          Following Congress's  lead,  see 18  U.S.C.     3553(b)
                                          

(1988), the sentencing guidelines provide that the district court

"shall impose a  fine in  all cases, except  where the  defendant

establishes that  he is unable to  pay and is  unlikely to become

able  to  pay any  fine."   U.S.S.G.    5E1.2(a).   We  take this

language to  mean exactly what it says:   under the guidelines, a

fine  is  the  rule     and  it  is  the  defendant's  burden  to

demonstrate that his case is an exception.   See United States v.
                                                              

Hickey,  917  F.2d 901,  907 (6th  Cir.  1990); United  States v.
                                                              

Perez, 871 F.2d  45, 48  (6th Cir.), cert.  denied, 492 U.S.  910
                                                  

(1989).  Since appellant offered  no significant evidence on  the

"inability to pay" issue, there is no basis for setting aside the

$7,500  fine    a  fine pegged  at the  nadir  of the  applicable

guideline range for the offense of conviction.

          Appellant's   two   related  arguments   are  similarly

unavailing.  First, the district court's failure to make  express

findings in open court concerning appellant's financial condition

and  prospects does not necessitate reversal.   See, e.g., United
                                                                 

States v. Wilfred American Educ. Corp., 953 F.2d 717, 719-20 (1st
                                      

Cir. 1992) (interpreting similar  language in predecessor statute

as neither requiring findings  nor allowing an appellate tribunal

                    

     10Because the claim is meritless, we need not decide whether
appellant  waived  this issue  by failing  to  raise it  below in
sufficient detail.

                                15

to presume that a district court ignored relevant evidence in the

record);  United States v. Pilgrim Market Corp., 944 F.2d 14, 22-
                                               

23 (1st Cir. 1991) (similar).  Second, appellant's assault on the

viability of U.S.S.G.    5E1.2(i) (a guideline dealing with fines

imposed to cover the cost of imprisonment) is a red herring.  The

record contains no indication that the district court imposed the

$7,500 fine pursuant to that provision.

        D.  Compliance with Fed. R. Crim. P. 32(c)(3)(D).
                                                        

          When a defendant alleges that  a PSI Report contains an

identified  inaccuracy, the  district  court must  either make  a

finding concerning the allegation or make a determination that no

finding  is necessary because the  matter will not  be taken into

account at sentencing.   See Fed. R. Crim.  P. 32(c)(3)(D).   The
                            

court must also append a  written record of any such findings  or

determinations  to the PSI Report.  Id.  This protocol serves the
                                       

dual purpose of protecting the defendant's due process rights and

supplying a  clear record for future  proceedings (say, appellate

review or consideration for parole).  See, e.g., United States v.
                                                              

Levy,  897  F.2d  596, 599  (1st  Cir.  1990);  United States  v.
                                                             

Gerante,  891 F.2d  364, 367  (1st Cir.  1989); United  States v.
                                                              

Bruckman,  874 F.2d 57, 63-64  (1st Cir. 1989).   Accordingly, we
        

have insisted on  strict compliance  with the rule.   See  United
                                                                 

States  v.  Hanono-Surujun,  914  F.2d  15,  18 (1st  Cir.  1990)
                          

(collecting cases).

          That  we are  firm  in requiring  compliance with  Rule

32(c)(3)(D) does not mean, however, that we habitually ignore the

                                16

realities of  particular situations or divorce  our consideration

from  the circumstances of actual  cases.  The  opposite is true.

See, e.g., United States v. Santana-Camacho, 931 F.2d 966, 969-70
                                           

(1st  Cir. 1991); Levy, 897 F.2d at 598-99; Bruckman, 874 F.2d at
                                                    

64-66;  United  States v.  Serino, 835  F.2d  924, 932  (1st Cir.
                                 

1987).   Thus, the record in a given case may show that the court

has "ma[d]e 'implicit' findings  on disputed factual questions by

accepting  the  government's  recommendations  at  the sentencing

hearing."  United States v. Wells Metal Finishing, Inc., 922 F.2d
                                                       

54, 58 (1st Cir. 1991).

          The  circumstances here  are  analogous to  those  that

confronted  the  Wells court.    The  judge  presented  both  the
                      

prosecutor and defense counsel with an opportunity to voice their

concerns  anent the  contents  of  the  PSI  Report.    He  heard

arguments  from  both  sides   about  disputed  matters.    After

argument,   the  judge   accepted  the   government's  sentencing

recommendations and  then indicated  in writing,  as part  of the

judgment, that  he had "adopt[ed] the  factual findings . .  . in

the  presentence  report."    We   think  that  this  writing  is

tantamount to  the slightly more  elaborate notation made  by the

judge in Wells, 922 F.2d at 58,  and that the purposes of Rule 32
              

were equally served.  The only logically  inferable conclusion is

that the  court rejected each  and all of  appellant's fact-based

challenges to the PSI Report.  See id.; see also United States v.
                                                              

Cruz,     F.2d    ,     (1st Cir. 1992) [No. 91-1047, slip op. at
    

                                17

12-15];  Gerante, 891 F.2d at 367; Bruckman,  874 F.2d at 64.  In
                                           

short,   the  district   court  made   adequately  particularized

findings,   and   created    a   minimally   sufficient   written

memorialization of those findings,  when it expressly adopted the

facts  as limned in  the PSI Report,  thereby necessarily finding

against appellant on all disputed matters of fact.  Fed. R. Crim.

P. 32(c)(3)(D) was not violated.

III.  CONCLUSION

          We need  go no  further.11  Although  appellant parades

a  battery  of  challenges before  us,  none  pass  muster.   The

judgment below must, therefore, be

Affirmed.
        

                    

     11Appellant further  hints,  without providing  any  detail,
that the sentencing court may have failed to "state in open court
the reasons  for its  imposition of  the particular  sentence" as
required by 18 U.S.C.   3553(c) (1988).  Read in conjunction with
the  pointed   comments  delivered  by  the   district  court  at
sentencing,  this suggestion  borders on  the frivolous.   At any
rate, we  will not attempt to  fathom what appellant may  have in
mind, for it is our established rule that  "issues adverted to in
a perfunctory  manner, unaccompanied by some  effort at developed
argumentation, are deemed waived."  United States v. Zannino, 895
                                                            
F.2d 1, 17 (1st Cir.), cert. denied, 494 U.S. 1082 (1990).
                                   

                                18